Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 1 of 9


                                 Affidavit of Larry D. Cook

                                                                                             Exhibit 5
   State of California
   Los Angeles County

         I, Larry D Cook, being first duly sworn, do herby state, under oath, as
   follows:

   1. My name is Larry D. Cook and I was born on November 23, 1964 in Bremerton,
      Washington.

   2. I have lived in Los Angeles, Los Angeles County, CA for over 15 years.

   3. I am a registered voter in Los Angeles County and have voted in most elections,
      including the 2020 Presidential election held on November 3rd, 2020.

   4. During early 2015 California Senator Richard Pan and California Senator Ben
      Allen introduced SB 277, a vaccine mandate bill that would eliminate religious
      vaccine exemptions for children who attend public and private schools in
      California.1

   5. I vehemently oppose any and all governmental medical mandates on moral,
      scientific and health grounds and absolutely believe that the rights of the
      Individual – especially regarding legally forced medical intervention - outweigh
      any perceived or real “disease threat” to the Community at Large.

   6. I believe that every Person has the unalienable right to refuse any and all
      medical treatment and the right to remain unmolested by Government, Business,
      and other entities; that our bodies are Sovereign; that the sole responsibility for
      medical treatment and procedures rests within the autonomy of the Individual,
      or legal guardians when minors are involved.

   7. In early 2015, and in response to the potential egregious violation of Personal
      Sovereignty as outlined in CA SB277 – the CA vaccine mandate bill – I created a
      brand, STOP MANDATORY VACCINATION, to express my views and the views of
      experts, scientists, parents, medical professionals, activists and others to the
      Public at Large why we oppose mandatory vaccination (in all its iterations).



   1   https://leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=201520160SB277
   2   https://www.politico.com/story/2019/04/16/republican-reject-democrat-

   Larry D Cook Affidavit                                                                        1
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 2 of 9


   8. My brand, Stop Mandatory Vaccination, included numerous properties including
      a website (www.StopMandatoryVaccination.com), a Facebook PAGE and a
      Facebook GROUP, as well as an email list, which were my primary properties.
      Facebook Pages “broadcast” to “followers” while Facebook Groups allow
      “members” to easily interact with each other based on shared or common
      interests.

   9. Through unique messaging, video interviews, vaccine injury and death stories,
      public health arguments against vaccine mandates, expert testimony, medical
      opinion and numerous other communications through my Stop Mandatory
      Vaccination website, Facebook PAGE, Facebook GROUP and email list, by the end
      of 2018 I had grown a formidable INFLUENCE which included over 125,000
      followers and an average of 2 million reach on my Facebook Page per month,
      well over 150,000 members in my Facebook Group with a 1 million engagement
      per month, over 50,000 visits per month to my website and an email list of over
      45,000 subscribers. I had also paid Facebook over $35,000 for advertising and
      had paid to “boost” posts to reach targeted audiences through my Facebook
      Page. For the most part, up to this point, my messaging was not censored.

   10. In 2016 I voted for Donald J Trump to be President for two primary reasons: 1)
       He was on the Republican ticket and Republicans have by and large voted
       AGAINST vaccine mandates (while Democrats have primarily voted FOR vaccine
       mandates),2 and 2) Donald J Trump has stated publicly that he has concerns
       about vaccination and that vaccines are linked to autism (and they are).3 4

   11. On February 14, 2019 Rep. Congressman Adam Schiff (D-CA), “sent a letter to
       Sundar Pichai and Mark Zuckerberg, the Chief Executive Officers of Google and
       Facebook, respectively, to express concern that the company’s platforms
       including YouTube, Facebook and Instagram, are surfacing and recommending
       information that discourages parents from vaccinating their children,
       contributing to declining vaccination rates which could reverse progress made
       in tackling vaccine-preventable diseases,” 5 which was a blatant call for
       CENSORSHIP and certainly a violation of the First Amendment.6 The “science” on
       vaccination is NOT settled.7

   2 https://www.politico.com/story/2019/04/16/republican-reject-democrat-
   vaccines-1361277
   3 https://twitter.com/realdonaldtrump/status/449525268529815552?lang=en
   4 https://twitter.com/realdonaldtrump/status/260415099452416000?lang=en
   5 https://schiff.house.gov/news/press-releases/schiff-sends-letter-to-google-

   facebook-regarding-anti-vaccine-misinformation
   6   https://constitutioncenter.org/interactive-constitution/amendment/amendment-i
   7   https://thetruthaboutvaccines.com/be-brave-pt1-vaccine-science-settled/

   Larry D Cook Affidavit                                                              2
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 3 of 9



   12. Additionally, numerous, numerous mainstream media outlets began running
       hostile, defamatory “hit pieces” on me with demands that Facebook and other
       platforms shut me down entirely, including my Personal Profile, Page and Group,
       along with others who may challenge vaccine safety, efficacy and the “need” for
       mandatory vaccination. Headlines included: “Anti-Vaxxer Larry Cook Has
       Weaponized Facebook Ads in War Against Science,”8 “Here's How One Of
       Facebook's Biggest Anti-Vax Communities Built Its Massive Network,”9 and “Half
       of new parents shown anti-vaccine misinformation on social media – report.”10
       Hundreds of defamatory mainstream news “hit” pieces would follow, including
       my all time favorite (sarcasm), “Meet Larry Cook, the Villain Behind the
       Facebook Anti-Vaxx Scandal.”11

   13. Within several months of the all-out mainstream media AND GOVERNMENT
       (e.g., Congressman Schiff, but also CA Senator Pan, etc.) attack on medical
       freedom activists sharing why they oppose vaccine mandates, multiple platforms
       decided to deplatform or ban anyone who challenged vaccine mandates or who
       challenged vaccine safety and efficacy, including Mailchimp12 (an email
       subscription provider), GoFundMe13 (crowd funding platform), Vimeo14 (video
       hosting), Pinterest15 (visual social media) while Facebook began to REDUCE
       DISTRIBUTION of medical freedom Pages and Groups16 such as my Stop
       Mandatory Vaccination Page and Group.

   14. In real world terms, reduced distribution17 for my Stop Mandatory Vaccination
       Facebook Page meant that I went from an average of 2 million reach per month
       down to just 100,000 reach per month (5%) while my Facebook Group saw a


   8 https://www.thedailybeast.com/anti-vaxxer-larry-cook-has-weaponized-
   facebook-ads-in-war-against-science
   9 https://www.buzzfeednews.com/article/ryanhatesthis/facebook-anti-

   vaccination-vaxxer-communities-promotions-ads
   10 https://www.theguardian.com/society/2019/jan/24/anti-vaxxers-spread-

   misinformation-on-social-media-report
   11 https://www.fatherly.com/news/meet-larry-cook-the-villain-behind-the-

   facebook-anti-vaxx-scandal/
   12 https://www.nbcnews.com/tech/tech-news/email-marketer-mailchimp-bans-

   anti-vaccination-content-n1017221
   13 https://www.independent.co.uk/news/health/antivax-gofundme-ban-donation-

   crowdfunding-vaccines-conspiracy-a8870716.html
   14 https://vimeo.com/terms
   15 https://help.pinterest.com/en/article/health-misinformation
   16 https://about.fb.com/news/2019/03/combatting-vaccine-misinformation/
   17 https://www.nytimes.com/2019/03/07/technology/facebook-anti-vaccine-

   misinformation.html

   Larry D Cook Affidavit                                                              3
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 4 of 9


        dramatic drop in member engagement and member requests (from 300 per day
        to 50 per day requests).

   15. Additionally, Facebook turned off my ability to run advertising on their
       platform,18 while YouTube demonetized my YouTube Channel19 because I
       questioned vaccine safety, efficacy and the “need” for vaccine mandates.

   16. In 2019 the World Health Organization (WHO) declared “Vaccine Hesitancy” as a
       top ten threat to humanity,20 an assertion that I personally reject, and an
       assertion that millions upon millions of parents, researchers, medical
       professionals, scientists and others wholeheartedly reject.

   17. My work, as Larry Cook, and as Stop Mandatory Vaccination, on Facebook and
       other platforms, on my website and in emails to my subscribers, among other
       avenues of information dissemination, included interviews with or messaging
       from thousands of parents, scientists, medical doctors, health professionals,
       researchers, elected officials and more that included (but was not limited to)
       discussions of:

        •   Death following vaccination
        •   Severe injury following vaccination
        •   Chronic ailments following vaccination
        •   Vaccine failure
        •   Herd immunity failure
        •   Scientific vaccine fraud
        •   Lack of vaccine efficacy
        •   Rebuttal of contemporary vaccine history
        •   Vaccinated vs unvaccinated health outcomes
        •   Cover-up of vaccine induced death by medical examiners
        •   Homeopathy as disease treatment and prevention
        •   Natural medicine
        •   Natural immunity
        •   And other relevant topics




   18 https://www.theguardian.com/technology/2019/nov/13/majority-antivaxx-
   vaccine-ads-facebook-funded-by-two-organizations-study
   19 https://www.buzzfeednews.com/article/carolineodonovan/youtube-just-

   demonetized-anti-vax-channels
   20 https://www.who.int/news-room/spotlight/ten-threats-to-global-health-in-2019



   Larry D Cook Affidavit                                                               4
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 5 of 9


   18. Is it the role of Social Media Companies, Elected Officials and Big Tech to be the
       final ARBITRATOR OF TRUTH21 for the liability-free vaccine industry and its
       continuous push to force-vaccinate every living human on the planet? Or, should
       Social Media Companies, Elected Officials and Big Tech follow the tenants of the
       FIRST AMENDMENT and allow Freedom of Speech whereby citizens can
       engage in unrestricted dialogue about topics that may have lifelong
       consequences based on decisions made? Wouldn’t MORE INFORMATION from
       BOTH SIDES of a topic be beneficial for all involved? Or, are Social Media
       Companies, Elected Officials and Big Tech working on an AGENDA - together - to
       quash opposition to mandatory vaccination? Is this a conspiracy?

   19. The United States Government has paid out nearly 5 billion dollars for vaccine
       injury and death related claims through the National Vaccine Injury
       Compensation Program22 and yet HHS claims that only an estimated 1% of
       vaccine injuries are even reported to the Vaccine Adverse Events Reporting
       System (VAERS).23 What if ALL vaccine injuries and deaths were actually
       reported and the claims were properly settled? Would the payout be in the
       TRILLIONS OF TAXPAYER DOLLARS? The topics of VACCINE SAFETY and
       VACCINE EFFICACY (effectiveness) should NOT be censored to conform to a
       CONSPIRACY24 to force vaccinate every human without question when serious
       harm and death can and does result from vaccination!

   20. Although there are many, many reasons why I voted for President Donald J
       Trump in the 2020 election, one of those reasons is that he stated publicly that
       he would not mandate the COVID vaccine once it is available.25 He has also
       rejected national mask mandates26 and national COVID testing mandates, which
       means he respects medical freedom. Medical freedom should be able to be
       discussed without censorship!




   21 https://www.cnbc.com/2020/05/28/facebook-has-been-an-arbiter-of-truth-
   here-are-examples.html
   22 https://www.hrsa.gov/vaccine-compensation/data/index.html
   23 https://childrenshealthdefense.org/news/vaccine-injury-payouts-taxpayers-on-

   the-hook-for-over-3-8-billion-as-vaccine-makers-rake-in-profits/
   24 https://www.dictionary.com/browse/conspiracy
   25 https://www.dailymail.co.uk/news/article-8844153/Donald-Trump-says-

   WONT-make-COVID-vaccines-mandatory.html
   26 https://www.rollingstone.com/politics/politics-news/trump-covid-positive-test-

   hospital-plane-train-mask-mandate-transportation-1070629/

   Larry D Cook Affidavit                                                               5
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 6 of 9


   21. Facebook not only censors vaccine related topics, but Facebook also censors
       COVID related topics, including proven alternative treatments for COVID,27
       disputed COVID death statistics, and many other COVID related topics that do
       not align with the official mainstream narrative. My posts were censored with
       “fact checks” and/or outright deletions and/or bans on my account use (e.g., 24
       hour ban, 3 day ban, 7 day ban, etc.).

   22. On November 17, 2020, Facebook permanently terminated my Personal
       Facebook account of over twelve years with 50,000 plus followers and deleted
       my Stop Mandatory Vaccination Page with over 167,000 followers, without
       explanation. However, an Internet search produced a Newsweek article entitled,
       “Facebook Bans One of the Anti-Vaccine Movement's Biggest Groups for
       Violating QAnon Rules,”28 and that’s where I learned that Facebook removed me
       because I discussed Qanon. What’s interesting to note here is that Facebook has
       stated29 that only those who “represent” Qanon will be removed, not those who
       discuss Qanon.

   23. Two hours later Twitter banned me from their platform, supposedly for
       “election interference.” Coordinated?

   24. Two days later Facebook removed my popular Stop Mandatory Vaccination
       Group with over 201,000 members.

   25. It is worth noting that Facebook not only deleted my personal account, but
       Facebook also deleted four other personal accounts who were admins and
       editors on my Facebook Group and Page. Disgraceful.

   26. Q of Qanon is believed to be a US Military Intelligence Operation that offers
       detailed information about Government Corruption and other topics through a
       sophisticated anonymous chat board that is then aggregated and disseminated
       though a number of channels, with www.qanon.pub being one of the many
       channels. Facebook has stated that “we’ve removed about 1,700 Pages, 5,600
       Groups and about 18,700 Instagram accounts representing QAnon” and that the




   27 https://formerfedsgroup.com/wp-content/uploads/2020/12/20201212-Filed-
   complaint.pdf
   28 https://www.newsweek.com/facebook-bans-anti-vaccine-group-violating-qanon-

   rules-1548408
   29 https://about.fb.com/news/2020/08/addressing-movements-and-organizations-

   tied-to-violence/

   Larry D Cook Affidavit                                                                6
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 7 of 9


        purported reason for doing so is that Qanon is a “violence-inducing conspiracy
        network.”30

   27. OF PARTICULAR IMPORTANCE is that Facebook (and other Qanon censors)
       NEVER mention any of the nearly 5,000 Q posts (since 2017) as justification for
       censoring Facebook Users, Pages and Groups! That’s right, not EVEN ONE POST
       by Q is used as an example that Q “incites violence,” “advocates for violence” or
       is “tied to violence.” NOT ONE POST. Surely, if Q was posting dangerous
       information that would influence researchers to violent acts then there must be
       at least one post – ONE POST – that Facebook could point to that would prove
       their assertion that Qanon is a “Dangerous Organization.” But they cannot, and
       do not, because it simply is not true.

   28. ELECTION INTERFERENCE. Facebook routinely and aggressively blocked,
       censored and/or removed content that challenged mainstream media COVID
       death tallies, alternative treatment options, hospitalization numbers and other
       disputed facts and figures to help ensure Democrat controlled states would
       remain “locked down” so as to push the need for mail in voting while
       discouraging in-person voting. Users who did so could be punished with bans.
       Mail in voting creates a scenario ripe for ballot harvesting and election fraud.31

   29. I believe that there was widespread vote fraud and manipulation during the
       2020 Presidential Election and as such, this topic, along with the vaccination
       topic, along with the Qanon topic, as well as other “controversial topics,” should
       not be censored, “fact checked,” deleted and/or result in a ban or permanent
       account deletion just because the topic at hand challenges the official narrative
       as presented in mainstream media, the Democrat Party, the liability-free vaccine
       industry and other domestic and foreign controlling interests.

   30. INFLUENCE DEMOLISHED. Facebook, the largest modern day public square in
       the world that connects over 1.5 billion people in real time communication each
       day,32 was my PRIMARY outreach and communication tool that allowed me to
       communicate with parents, medical professionals, politicians, lawyers, health
       enthusiasts, Patriots, and more all over America as well as the world, including
       Australia, United Kingdom, Brazil, France, Spain, Poland, Germany, Canada, and
       people of all walks of life in all countries. My vast network of 5,000 friends,
       50,000 plus followers, 167,000 followers on my Page and over 201,000

   30 https://about.fb.com/news/2020/08/addressing-movements-and-organizations-
   tied-to-violence/
   31 https://www.whitehouse.gov/sites/whitehouse.gov/files/docs/pacei-

   voterfraudcases.pdf
   32 https://sproutsocial.com/insights/facebook-stats-for-marketers/



   Larry D Cook Affidavit                                                                   7
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 8 of 9


        members in my Group - that I spent years and years building - has been
        obliterated by Facebook censorship.

   31. REVENUE DEMOLISHED. Through Facebook I also shared online summits,
       donation requests, supplement recommendations and other revenue generating
       opportunities. Without my Facebook account because of censorship, my ability
       to secure ongoing revenue for my full time activist work has been demolished.

   32. Social Media - including Facebook, Twitter, YouTube, Instagram – along with
       other Big Tech platforms (e.g., Vimeo, GoFundMe, Mailchimp, etc.) should not be
       in the business of censoring its users in an effort to control the “official”
       narrative. This is UNAMERICAN and literally goes against the very principal of
       the US CONSTITUTION which guarantees Freedom of Speech, which INCLUDES
       the FREEDOM TO DISAGREE and the FREEDOM TO CHALLENGE and the
       FREEDOM TO OFFER ALTERNATIVES, WITHOUT REPRECUSSION!!! If social
       media titans are going to editorialize content on their platforms then Section 230
       protections must be repealed, as advocated by President Trump.33

        Continued…




   33https://www.whitehouse.gov/presidential-actions/executive-order-preventing-
   online-censorship/

   Larry D Cook Affidavit                                                              8
Case 1:20-cv-03747-NRN Document 1-6 Filed 12/22/20 USDC Colorado Page 9 of 9
